Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/22 has been entered.

Allowable Subject Matter
Based on the most recent set of claims filed 01/18/22, Claims 2-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a guide tool comprising a handle; and a curved guide including a first portion connected to the handle and a second portion extending from the first portion, the first portion being linear and aligned along a first linear longitudinal axis passing therethrough, and the second portion extending to a 
The closest prior art of record appears to be: Petersen (US Design Patent No. D574,495).
Petersen discloses a drill guide comprising an elongated handle and a guide tube attached to the handle, wherein the guide tube comprises a first proximal portion and a second distal portion and wherein the guide tube is linear and aligned along a longitudinal axis extending along an entirety of the guide tube between the first proximal portion and the second distal portion, and wherein a distal-most end of the guide tube comprises a tapered spiked tip, but Petersen fails to disclose that the second distal portion is curved and curves away from the longitudinal axis toward the distal-most end, and wherein the second portion has an annular shape with a first thickness at a first distance from the distal end and a second thickness less than the first thickness at a second distance from the distal end, the second distance being greater than the first distance. Furthermore, there is no reason to modify Petersen to have the claimed features without destroying the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775